REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the rejection of claims 1-12 under 35 U.S.C. 112(b) as being indefinite has been overcome, as the claims have been amended with regard to the ligation reaction of step d. of claim 1, and the use of a linker primer, a short linker sequence and nested primers in steps e. and f. to improve clarity, and corrections have been made in step c. of claim 1, and claims 3, 6, 7, 9, 11 and 12 to provide antecedent basis for various terms.  Therefore, the claims are now definite.  As previously indicated, claims 1-12 were found to be novel and nonobvious over the closest prior art references of Alt et al. (U.S. Patent Pub. No. 2018/0346977), Barradeau et al. (U.S. Patent Pub. No. 2018/0135080), and Giannoukos et al. (WO 2018/129368, cited on IDS of 03/17/2021), and no additional prior art references were identified that teach or suggest a method for high-throughput detection of genome-wide modifications in a nucleic acid genome obtained from a cell or tissue caused by the activity of a designer nuclease as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637